Citation Nr: 0842321	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973, December 1990 to May 1991 (including service in 
Southwest Asia from January 1991 to April 1991), and from 
December 1994 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefit sought on appeal.

A review of the record reveals that the veteran's original 
claim for service connection for PTSD was denied by rating 
decision in January 2003.  The veteran did not file an 
appeal.  As such, that decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2008).  In an April 
2004 rating decision, the RO continued to deny service 
connection for PTSD.  Since the veteran did not appeal that 
decision it too is final.  Id.  In reviewing the February and 
October 2006 rating decisions, the RO apparently reopened the 
claim for service connection for PTSD and considered the 
claim on the merits.  However, the Board must make its own 
initial determination as to whether new and material evidence 
has been presented to reopen the appellant's claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the issue is properly framed as listed on the 
title page above.

According to an October 2008 memorandum in the file, North 
Carolina Division of Veterans Affairs (NCDVA) revoked its 
representation as the veteran's representative and notified 
him in writing of that action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By rating decision in April 2004, the RO denied 
entitlement to service connection for PTSD; the veteran was 
notified of the decision but he did not initiate an appeal.

2.  The evidence added to the record since the April 2004 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1103 (2008).

2.  The evidence submitted since the April 2004 rating 
decision denying entitlement to service connection for PTSD 
is new and material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an April 2004 rating decision, the RO reopened the 
veteran's claim for service connection for PTSD and denied 
the claim on the merits.  The veteran was notified of the 
decision, but did not file an appeal.  The veteran requested 
that his claim be reopened in January 2005 and submitted 
additional evidence from Drs. Jacobs. Oats, and Carlson which 
indicated that the he had PTSD due to his combat service in 
Vietnam, the Gulf War, and Haiti.  The RO reopened the 
veteran's claimed based on the medical evidence; however, the 
claim was denied on the merits in a February 2006 rating 
decision.  The veteran submitted additional evidence in the 
form of a lay statement in August 2006.  The RO considered 
this to be a claim to reopen and issued a rating decision 
dated in October 2006 noting it to be a re-evaluation and 
reopened the claim for PTSD, but again denied on the merits.

The evidence submitted since the April 2004 rating decision 
consisted of statements from Drs. Jacobs, Oats, and Carlson 
which indicated that the veteran had PTSD due to his combat 
service in Vietnam, the Gulf War, and Haiti.  The statement 
from a Major in the U.S. Army Reserve described their 
stressful wartime experiences in the 422nd Civil Affairs 
Battalion.  As these records show a possible link to service, 
they are pertinent to a major element required to establish 
service connection.  To fairly assess the evidence, the claim 
must be re-opened and reviewed on the basis of the entire 
record.

The Board agrees with the RO's decision to reopen the 
veteran's claim.  38 C.F.R. § 3.156 (2008).  

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening the claim, it 
ultimately may not be sufficient to permit granting the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen this claim.


ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has been received, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinbelow.




REMAND

According to 38 C.F.R. § 3.304(f) (2008, service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).



The veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam, Saudi Arabia, Cuba, and Haiti.  He 
indicated he was assigned to Special Forces.  The veteran's 
service records, including his service personnel records and 
DD 214s confirm that he served in Vietnam from September 7, 
1971 to April 19, 1972, in Saudi Arabia from January 17, 1991 
to May 2, 1991, and that he was called back to active duty in 
1994 to support Operation Uphold Democracy/Haiti; however, 
despite his contentions, they do not show that he engaged in 
combat.  Thus, his bare assertions of service stressors are 
not sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In a PTSD Questionnaire received in June 2003, the veteran 
claimed that while serving in Vietnam in March 1972 (during 
the Tet Offensive) an ammo supply dump was blown up killing 1 
and injuring 6 soldiers in his company.  He also claimed that 
his unit, indentified as "62d S & S Bn," was under mortar 
and rocket attacks during this time.  He also claimed that 
while with this unit in April 1972 he encountered sniper fire 
walking point on a search and destroy mission and was 
subjected to more mortar and rocket attacks.  The Board notes 
that an Army Commendation Medal award letter dated in March 
1972 identified the veteran's unit as "Delta LSA/48th 
Transportation Group."  

The Court has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.



Given the Court's judicial rulings in Pentecost and Suozzi, 
the AMC should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to attempt to verify whether the 
veteran's unit came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.  [The Board notes that in the August 2003 rating 
decision the RO indicated that a review of military records 
failed to show that the "62nd S & S" unit was in Vietnam in 
April 1972; however, upon review, the Board is unable to 
identify the aforementioned military records in the claims 
file.  The Board notes, however, that the veteran's DD 214 
does confirm that he was in Vietnam until April 19, 1972.  In 
addition, there seems to be confusion as to the veteran's 
assigned unit in March-April 1972.]  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
personnel records.  After identifying the 
veteran's assigned unit for March-April 
1972, obtain any and all unit reports, 
morning reports, lessons learned and 
operating reports for this unit for the 
period March-April 1972.  [This is an 
attempt to confirm the alleged enemy 
shelling and mortar fire.]  Complete any 
and all follow-up actions necessary as 
directed by the National Personnel 
Records Center or service department.

2.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's claimed 
stressor in service.  In particular, any 
reports documenting that his unit was 
exposed to shelling or mortar attacks in 
Vietnam during the period March-April 
1972.  The RO should include copies of 
personnel records showing the veteran's 
service dates, duties, and units of 
assignment, etc.



3.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to military 
service, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a 
consequence.  The examiner should 
indicate whether the veteran satisfies 
the DSM-IV criteria for a diagnosis of 
PTSD and, if he does, render a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
PTSD is a result of the established 
stressors in service.  (Note: only the 
stressors that are independently verified 
can serve as grounds for the diagnosis of 
PTSD).

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


